Citation Nr: 0207537	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-13 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona.  The Board previously reviewed this matter 
in November 2000 and remanded it for further evidentiary 
development.  A preliminary review of the file indicates that 
the requested development has been accomplished and the 
matter is ready for appellate review.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The veteran's symptoms of PTSD are manifested by 
occupational and social impairment, with deficiencies in 
work, judgment, and mood due to such symptoms as speech 
intermittently illogical, obscure, or irrelevant; near-
continuous depression affecting the ability to function 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability (without periods of violence); 
spatial disorientation; difficulty in adapting to stressful 
circumstances including work; and inability to establish and 
maintain effective relationships with co-workers.

3.  The veteran does not demonstrate total occupational and 
social impairment;  specifically, he did not manifest 
symptoms of gross impairment in thought processes; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.





CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  3.102, 
4.130, Diagnostic Code 9411 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA),  
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims. Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The November 1999 statement of the case (SOC) advises the 
veteran of the rating criteria used to evaluate the service 
connected PTSD and explains the particulars of why the 
disability did not warrant an evaluation in excess of 50 
percent.  This was further explained in subsequent 
supplemental SOCs.  The VA afforded the veteran  a thorough 
examination.  Finally, the veteran has had the opportunity to 
submit evidence and argument in support of his claim and he 
did not indicate the existence of any outstanding Federal 
government record that could substantiate his claim.  Nor did 
he refer to any other records that could substantiate his 
claim that are not already in the file.  Since the RO has 
secured a complete record, the requirement under the VCAA 
that the RO advise the claimant of how responsibilities in 
developing the record are divided is moot. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (Post-traumatic stress 
disorder).

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 10 percent evaluation is provided for occupational and 
social impairment with mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during the periods of significant stress, or, 
symptoms controlled by continuous medication.  38 C.F.R. § 
4.130 (2001).

Evidence

The veteran filed a claim for service connection for PTSD in 
May 1998.

The veteran underwent a VA Compensation and Pension (C&P) 
examination in November 1998.  The examining physician 
recorded a thorough history of the veteran's present illness 
and personal history.  The veteran reported that he tends to 
his elderly mother and gets along well with his three 
brothers.  He also stated that he had one son and he 
described their relationship as close.  The veteran reported 
that after the army the majority of work experience was as a 
sales manager in the beverage industry, where he made up to 
$70,000 a year.  He noted that he currently tended bar, but 
was laid off in July 1998.  The veteran described a typical 
day as sleeping off a hangover, networking, taking care of 
his mother, and going drinking with friends.  He stated that 
he will drink 6-12 beers a night and smoke marijuana about 
twice a week.  

The veteran's chief complaint was that several doctors had 
told him that he had PTSD, but all he knew was that he had 
problems.  He stated that he is having problems with anger, 
irritability, and depression.  He described his anger as 
verbal and denied physical violence with people, although he 
stated that he struck his dog recently in a way that was 
regrettable.  He disclosed that his anger had "cost him a 
job or two."  He also described feelings of sadness 
manifested in thoughts that death is imminent.  He stated 
that since he was in Vietnam, he has had nightmares about it 
and currently has nightmares "several days a week." He 
reported that he has flashbacks about his combat experiences 
in Vietnam "all the time," which are mostly brief in 
duration.  He described intrusive thoughts, which he relates 
to "the evil of the war" and his bitter feelings about the 
war.  He reported that his current medications were 
imipramine, Buspar and Librium.

The mental status examination revealed good immediate, 
recent, and remote memories.  The veteran was oriented in all 
spheres and his speech was rapid, vague at times, and 
emotional in relation to talking about Vietnam and his combat 
experiences.  At times, he was visibly tearful.  Thought 
process production was spontaneous and abundant.  The 
veteran's continuity of thought included considerable 
rambling, but he was able to be goal-oriented and logical 
when structured by the examiner.  There was no suicidal or 
homicidal ideation in thought content; there were no 
delusions, ideas of reference, or feelings of unreality.  
Abstractability was concrete; concentration was poor.  The 
veteran reported that is mood was "optimistic' and 
'hopeful," but later, he spontaneously commented that he was 
"even depressed to be here."  The examining physician 
evaluated mood as somewhat expansive and range of affect as 
broad.  The veteran was alert and responsive.  His judgment 
was good and his insight was poor.  Axis I diagnoses were 
PTSD, chronic, alcohol abuse, and cannabis abuse.

Social Security Administration (SSA) records indicate that 
the veteran applied for social security disability in 
December 1999.  He reported in an Activities of Daily Living 
information sheet, accompanying his application, that he has 
problems in small places, in heat, and with crowds.  He has 
trouble making decisions about his day when he gets out of 
bed in the morning.  He reported trouble with his 
concentration, with his work and social relationships.  

VA outpatient records reflect that the veteran engaged in 
addictive therapy, PTSD group therapy and psychology therapy 
on a frequent basis between January 2000 and October 2001.  
In January 2000, the veteran's doctor did not refill the 
veteran's psychiatric medications due to his abuse of alcohol 
and marijuana. 

The veteran underwent a second VA C&P examination in April 
2000.  The veteran reported that he estimates his nightmares 
as occurring three to four times per week.  He stated that he 
has intrusive thoughts almost daily and flashbacks 
approximately six times per week.  He stated that he 
continues to get angry easily and responds by yelling or 
"get(s) in their face."  He denies any physical violence.  
He described himself as being a fatalist ever since his 
experiences in Vietnam.  His social history remained 
essentially unchanged from the 1998 C&P examination.  He 
reported that he had had a couple more jobs since then, which 
he quit because he had conflicts with his supervisors.  He 
disclosed that he did not want to be around people at all, 
although he does have some friends.  He described a typical 
day as sitting in his trailer and reading.  The veteran 
stated that he consumed 12 to 24 beers a day from noon until 
he passes out later in the evening.  He also reported that he 
smoked marijuana now on a daily basis.

The mental status examination indicated that the veteran's 
immediate, recent, and remote memories were all good.  He was 
oriented in all spheres.  His speech was rapid and vague at 
times.  His thought production was spontaneous and abundant.  
Continuity of thought included considerable rambling, as well 
as some repetitive rambling.  With structuring by the 
examiner, the veteran became goal oriented.  Thought content 
contained no suicidal or homicidal ideation.  There were no 
delusions, ideas of reference, or feelings of unreality.  
Abstract ability was concrete.  Concentration was poor.  The 
veteran reported that his mood was "a sense of anxiety."  
The examiner evaluated his mood as anxious, although range of 
affect was broad.  The veteran was alert, responsive, and 
cooperative.  His judgment was good and his insight was fair.  
The Axis I diagnoses was unchanged from the 1998 C&P 
examination.  A score of 50/50 on the GAF (global assessment 
of functioning) scale was noted.

The veteran underwent an evaluation from the Arizona 
Department of Economic Security in May 2000.  The examiner 
recorded an extensive personal history, employment history, 
and present symptoms.  During the interview, the veteran 
reported that he began drinking at age 15 and was drinking 
very heavily by 1977.  The veteran stated that he did not 
experience flashbacks and the description of his dreams had 
no apparent relationship to his experiences in Vietnam.  The 
examiner concluded that PTSD was not the correct diagnosis; 
rather, he made the following pertinent diagnoses:  Axis I- 
alcohol abuse, severe and chronic, ongoing.  Generalized 
anxiety disorder with some agoraphobic features; Axis II- 
personality disorder NOS (not otherwise specified) with 
lifelong difficulty in getting along with others and with 
heightened irritability.

SSA denied the veteran's disability application by a decision 
dated in June 2000.  The decision states, in part, "...drug 
addiction and/or alcoholism is a contributing factor material 
to a finding of disability.  This means you would not be 
disabled if you stopped using drugs and/or alcohol.  
Therefore we cannot consider you disabled under the law." 

The veteran underwent a detox screening at Tucson VA Medical 
Center (VAMC) in August 2000.  At that time, he reported that 
he has not engaged people lately because he fears that he 
will become angry with them.  He also stated that he had lost 
his last three jobs because he could not control his anger.  
His GAF score was 43.  In September 2000, the veteran 
reported at Prescott VA Clinic that he was not bothered by 
family or social problems over the last month and did not 
consider treatment for family/social problems at all 
important.  He reported that he worked at different jobs, 
recently as a limo or bus driver.  He stated that he lost the 
job due to his anger.  He felt that treatment for employment 
problems was moderately important.  He denied suicidal 
ideation.  He reported experiencing serious depression, 
serious anxiety or tension, trouble understanding, 
concentrating or remembering, and trouble controlling violent 
behavior in the last 30 days and over a lifetime.  He stated 
that he had experienced hallucinations over a lifetime, but 
not in the last 30 days.

The veteran underwent a second evaluation by the Arizona 
Department of Economic Security in October 2000.  The alleged 
disabling conditions were a history of chronic alcohol abuse, 
anxiety disorder, and problems with concentration and memory.  
The veteran underwent numerous psychological evaluation 
tests.  The examiner concluded that the veteran showed 
significant impairment in visual-spatial functions, which 
were reflected in Wechsler Adult Intelligence Scale-III 
results.  Pronounced deficits across the broad range of 
memory function were demonstrated.  The examiner concurred 
with VA's diagnosis of post-traumatic stress disorder and 
concluded that the PTSD diagnosis, along with a diagnosis of 
personality disorder, represent severe limitation in the 
veteran's functional capacities.

The veteran's therapist, E.S., RN, wrote in an October 2000 
letter addressed to the Board, that the veteran was regularly 
attending classes and groups at the Northern Arizona Health 
Care System in Prescott, Arizona, since September 2000.  She 
states that he also attends a recovery maintenance group one 
evening a week and anger management group one evening a week, 
as well as a 12-step meeting in the community, monthly 
meetings with a treatment coordinator, and one-on-one 
addiction therapy at the VAMC.

The veteran underwent a mental status examination in his 
regular course of treatment at VAMC Tucson in November 2000.  
The veteran appeared clean, bearded, well groomed, and 
dressed neatly in casual attire.  He was cooperative with 
good eye contact, but appeared nervous.  His speech was clear 
and intelligible with normal pace, tone, and rhythm.  His 
mood appeared anxious, depressed, and slightly agitated.  His 
affect was mood congruent and blunted with constricted range.  
He denied homicidal ideation; he reported suicidal ideation 
without plan or intent to act.  The veteran's thought 
processes were coherent, linear and goal oriented, and 
peripheral visual.  Olfactory and auditory hallucinosis were 
present intermittently.  He demonstrated cognitive 
functioning that was alert and oriented in four spheres.  
Sensorium appeared intact.  The veteran's insight was fair 
and his judgment was impaired to some degree by panic 
episodes and flashbacks at times.  He appeared to be of 
average intelligence with an average fund of information.  
The pertinent assessment was chronic PTSD, severe, with 
intractable insomnia, panic attacks, prominent depression, 
and hallucinosis.  The current GAF score was 39.  On another 
GAF scale assessment in November 2000, the veteran scored 40.

The veteran underwent another VA C&P examination in April 
2001.  The examining physician reviewed the C-file, noting 
the April 2000 C&P examination.  The veteran stated that his 
current symptoms included nightmares about every other night.  
The nightmares disturb his sleep.  He also reported having 
continuous intrusive thoughts and flashbacks, which he has 
difficulty differentiating at times.  The veteran reported 
that he had been unemployed for the last six months.  
Immediately before, he was employed as a shuttle bus driver 
and a limo driver for six months.  He stated that with these 
jobs, he had ongoing problems and confrontations with co-
workers.

The veteran stated that he had increased difficulties during 
the war with Iraq, at which time, he quit his job and fell 
into a deep depression and drank.  These behaviors "set off 
my wife" and they had problems getting along.  He stated 
that he had been verbally abusive to her and often became 
angry and irritable with her.  He disclosed that he was 
violent and would get into fights when he was younger.  The 
veteran attributed his problems with getting along with 
people to the notion that he "was a crazy Vietnam vet."  He 
described himself as both drinking before getting depressed 
and getting depressed and then drinking.  He disclosed that 
he relapsed from drinking after the recent death of his 
brother.  He denied using drugs or alcohol as a youngster.

The mental status examination indicated that immediate and 
remote memories were intact.  Recent memory, as measured by 
the ability to recall three words after a five-minute delay, 
evidenced one error.  The veteran was alert and oriented in 
all spheres; although, he was unable to name three past 
presidents.  His appearance was older than his stated age.  
Hygienically, the veteran appeared neat and clean.  Speech 
was normal in rate and volume.  Thought process production 
was spontaneous and continuity of thought was logical, 
relevant, and goal oriented.  Thought content included some 
preoccupation with his brother's recent death.  The veteran 
denied delusions or ideas of reference.  He denied perceptual 
disturbances other than "floaters."  The veteran's 
abstracting ability, as measured by similarities, and his 
interpretation of proverbs were adequate.  His concentration 
was adequate as evidenced by his ability to calculate four or 
five serial sevens without error.  The veteran's mood was 
depressed and his affect was restricted.  Periodically, he 
was tearful about his brother's death.  The veteran's 
judgment was intact and his insight was fair.  The diagnosis 
was alcohol dependence continued; PTSD, moderate; dysthymic 
disorder.  Current GAF score was 45 and the highest score was 
50 in the past year.  

The examiner noted that there was no evidence of generalized 
anxiety disorder in the veteran's outpatient records or the 
April 2000 examination; he concluded that anxiety symptoms 
were more consistent with PTSD disorder and dysthymic 
disorder.  In regard to the causal relationship between the 
veteran's PTSD symptoms and his substance abuse, the 
examining physician noted that there is a temporal 
relationship between his substance use and his PTSD symptoms 
by the veteran's self report, which was noted to be 
inconsistent at times during the examination.  The examiner 
stated that it was apparent that the veteran drank to cope 
with many different types of stress, not just the stress 
related to PTSD symptoms.  The examiner concluded that it is 
possible that the veteran would be using substances whether 
or not he had been exposed to traumatic stress in Vietnam 
since he reportedly binges "whether I'm feeling angry or 
depressed, whether I'm partying or anything."  It is very 
likely, in the examiner's opinion, that the veteran's alcohol 
abuse makes his PTSD symptoms much worse.

The veteran underwent another mental status examination in 
his regular course of treatment in September 2001.  He 
reported that he has become increasingly depressed, stressed, 
and anxious since the unexpected death of his brother.  He 
expressed anger at his two surviving brothers for not being 
more involved.  He continues having nightmares and 
flashbacks, which he reports, have become worse since 
September 11th.  He expressed a desire to reenlist and be a 
paratrooper.  He reported having continued panic attacks and 
5-6 hours of broken sleep.  He stated that he was drinking 
more (between 12-24 beers daily) since his brother died and 
he was smoking.  The examination results are exactly the same 
as those recorded in November 2000, except that the veteran 
denied suicidal ideation in September 2001 and his GAF score 
was 41.

II.  Analysis

A review of the record indicates that the veteran's 
symptomatology meets the majority of the criteria for a 70 
percent rating.  The pivotal issue is whether his alcoholism 
is a symptom of his PTSD or independent of it, and if 
independent, whether the alcoholism significantly worsens his 
symptoms of PTSD.  The evidence is conflicting and uncertain 
on this issue.  The Board notes that during May 2000 
examination with the Arizona Department of Economic Security, 
the veteran reported that he began drinking when he was 15 
years old and was drinking very heavily by 1977.   This is in 
direct conflict with the information provided in other 
examinations where the veteran stated that he had only been 
drinking for 20 years.  In the April 2001 VA examiner's 
attempt to determine the relationship between the veteran's 
PTSD and his alcoholism, he also commented that the veteran 
was inconsistent at times regarding the onset of his 
drinking.  The VA examiner concluded that the veteran's 
alcohol abuse clearly made his PTSD symptoms much worse.  The 
examiner was unable, however, to separate the onset of PTSD 
from the alcoholism with any certainty.  He could only state 
that it was possible that the veteran would be using 
substances whether or not he was exposed to traumatic stress 
in Vietnam.  The Board notes that if this is possible, it is 
also possible that the veteran would not be using substances 
absent his exposure to traumatic stress in Vietnam.  Since 
the alcoholism cannot be eliminated as a symptom of the 
veteran's PTSD, the evidence that supports an evaluation of 
70 percent is in relative equipoise with the evidence in 
opposition.  Accordingly, the Board must resolve reasonable 
doubt in the veteran favor.  38 C.F.R. § 3.102 (2001).

The veteran's symptoms of PTSD are manifested by occupational 
and social impairment, with deficiencies in work, judgment, 
and mood due to such symptoms as speech intermittently 
illogical, obscure, or irrelevant; near-continuous depression 
affecting the ability to function appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability (without periods of violence); spatial 
disorientation; difficulty in adapting to stressful 
circumstances including work; and inability to establish and 
maintain effective relationships with co-workers.  The 
veteran does not meet the criteria for a 100 percent 
evaluation because he did not demonstrate total occupational 
and social impairment.  Specifically, he did not manifest 
symptoms of gross impairment in thought processes; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Upon examination at various times, the veteran's 
thought processes were described as spontaneous, abundant, 
coherent, linear, logical, relevant, and goal oriented.  The 
veteran denied delusions, ideas of reference, or feelings of 
unreality.  There was no discussion of any grossly 
inappropriate behavior.  The veteran only once reported 
suicidal ideations and he stated that he had no plans or 
intent to act on them; he consistently denied homicidal 
ideation.  The veteran was always observed to be very alert 
and oriented in all spheres and his recent, remote and short-
term memory were fully intact with only one error in a short-
term memory test.  The Board concludes therefore, that the 
veteran has met none of the criteria for a 100 percent 
evaluation.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether he is entitled to increased evaluations 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board finds that the evidence 
supports the conclusion that there was no actual variance in 
the severity of the veteran's service-connected PTSD during 
the appeal period that would sustain a higher rating for any 
time frame.  Accordingly, the Board does not find evidence 
that the veteran's disability evaluation should be increased 
or decreased for any separate period based on the facts found 
during the appeal period.

Finally, the Board notes that veteran argued in his May 2002 
Appellant Brief that he is "totally disabled for gainful 
work and as such, a rating of 100 percent must be awarded."  
This appears to be a claim for a total disability rating 
based on individual unemployability.  38 C.F.R. §§ 3.40, 
3.341, and 4.16 (2001).  As the RO was not presented with 
such a claim and therefore, has not adjudicated the matter,  
the Board refers this to the RO for consideration. 



ORDER

Entitlement to an increased evaluation to 70 percent has been 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.   ..



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

